NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

           JORGE ALBERTO DELGADO-PAREDES, Appellant.

                             No. 1 CA-CR 14-0133
                               FILED 8-6-2015


           Appeal from the Superior Court in Maricopa County
                          CR2011-006385-001
                The Honorable Peter C. Reinstein, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew, Phoenix
Counsel for Appellant


                       MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.


G E M M I L L, Judge:
                      STATE v. DELGADO-PAREDES
                          Decision of the Court

¶1            Jorge Alberto Delgado-Paredes appeals from his convictions
and sentences for one count of conspiracy to commit kidnapping, a class 3
felony, one count of illegally conducting an enterprise, a class 3 dangerous
felony, two counts of kidnapping, both class 2 dangerous felonies, one
count of armed robbery, a class 2 dangerous felony, one count of
aggravated assault, a class 3 dangerous felony, one count of theft of means
of transportation, a class 3 felony, one count of misconduct involving
weapons, a class 4 felony, and one count of aggravated first degree felony
murder, a class 1 dangerous felony. Delgado-Paredes’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), stating that he has searched the record and found no
arguable question of law and requesting that this court examine the record
for reversible error. Delgado-Paredes was afforded the opportunity to file
a pro se supplemental brief but did not do so. See State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001). This court has jurisdiction under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and 13-4033.

¶3            On May 2, 2008, J.C. traveled from Georgia to visit his friend
A.R., who went by the alias “Cosco.” Cosco lived in Mesa with his
girlfriend and their son. J.C. and Cosco had known each other for a period
of years through Cosco’s brother, Evert. A little after 7:00 p.m. that Friday
evening, Cosco and J.C. decided to “go out for a bit.”

¶4            While looking for a place to eat, a woman named Maritza
Zazueta (“Maritza”) phoned Cosco asking for a ride. The two men picked
up Maritza at a supermarket before stopping briefly at a restaurant. After
picking her up, Maritza was on the phone constantly, though J.C. and Cosco
had no idea she was planning their eventual kidnapping for ransom.
Earlier that same day, Maritza’s boyfriend, Rogelio Palacios-Hernandez
(“Rogelio”), complained of being “short of money.” Maritza suggested
Cosco, whom she maintained contact with after a prior relationship, as a
possible racketeering victim. Rogelio then devised the rest of the
kidnapping scheme with two accomplices, a man with the alias of Chollo
and the defendant, Jorge Delgado-Paredes, who went by Raton. After
meeting with Chollo and Delgado-Paredes, Rogelio instructed Maritza to
call Cosco and meet up with him that night.


                                       2
                     STATE v. DELGADO-PAREDES
                         Decision of the Court

¶5            While in Cosco and J.C.’s presence, Maritza disguised her
phone calls with Rogelio, thereby allowing her to receive further
instructions on how to proceed with the kidnapping. Upon discovering J.C.
was with Cosco, Maritza asked Rogelio whether to go forward with the
plan, to which Rogelio directed her to continue. Maritza was further
directed to bring Cosco and J.C. over to an apartment complex near
McDowell and 59th Avenue, under the guise of picking up a friend of
Maritza’s. Once outside the decoy apartment, Cosco, J.C., and Maritza all
exited the vehicle. Immediately afterwards, Rogelio and Delgado-Paredes
drove up behind the other vehicle, got out, and approached Cosco and J.C.
Both Rogelio and Delgado-Paredes were armed with handguns, as were
three other accomplices who approached Cosco’s car. The five armed
kidnappers beat and threatened Cosco and J.C. with their guns, eventually
forcing the two victims into separate cars. Maritza drove Cosco’s car with
two accomplices restraining J.C. in the backseat; Delgado-Paredes drove the
other car while Rogelio and another accomplice detained Cosco.

¶6           The two cars drove to a house near 16th Street and Southern
known at trial as “the house on 11th Place.” J.C. and Cosco were dragged
upstairs, where they were bound and blindfolded before being placed in a
closet. The kidnappers took J.C.’s watch, chain, and wallet. Delgado-
Paredes, Rogelio and Chollo then brought all Cosco’s and J.C.’s possessions
downstairs to divvy up among themselves. Rogelio and Delgado-Paredes
returned to the upstairs room and continued to beat both victims with
handguns; eventually, Delgado-Paredes began taunting Cosco specifically.
With Cosco laying prone in the closet, Delgado-Paredes sat on top of him,
unloaded the handgun he was carrying, and placed the muzzle against
Cosco’s head. Despite Delgado-Paredes’s intentions in unloading the
weapon, the gun fired, and a single remaining bullet killed Cosco instantly.

¶7           One of the co-conspirators attempted to clean the area
immediately surrounding the shooting while Delgado-Paredes and another
conspirator placed Cosco’s body “in some black bags.” Around 2:00 or 3:00
a.m., Delgado-Paredes and two others placed the body in another closet
downstairs. At 4:00 a.m., Cosco’s girlfriend, M.M., received a call from an
unknown number; a female voice on the other end was looking for Cosco.
M.M. hung up the phone and immediately called J.C.’s phone, as Cosco had
indicated he could be reached at that number. The same female voice
answered and said J.C. was not available and had left his phone with her, a
response that unnerved M.M. M.M. borrowed her roommate’s car to look
for Cosco. While driving, M.M. received several more calls from J.C.’s
phone, and the unknown male voice ultimately told M.M. “if [she] wanted



                                     3
                      STATE v. DELGADO-PAREDES
                          Decision of the Court

to see [her] loved one, [she] needed to loosen some cash”; this was Spanish
slang for demanding ransom.

¶8            M.M. eventually got in touch with Evert, Cosco’s brother,
who had also been receiving phone calls demanding ransom. M.M.
continued to speak with Evert through the weekend, though she had no
further contact with Cosco’s kidnappers. On Monday, May 5, Evert
informed M.M. that the abductors told him “[t]hat if he didn’t come up with
money, they had threatened that either [Cosco] or his friend [J.C.] would
show up in the news.” M.M. began following the news, which reported a
burning body had been found in a dumpster in an alley. Delgado-Paredes
had taken Cosco’s body to the alleyway dumpster and “poured gasoline on
the body and lit it on fire.” Upon viewing the news story, M.M. contacted
the Mesa Police Department to file a missing person’s report and relay the
phone numbers from which the kidnappers had called. Detective B. spoke
with M.M. and, after an autopsy and fingerprinting, informed her the next
day that the body in the dumpster was Cosco. In turn, M.M. informed
Detective B. that J.C. was still missing.

¶9             Believing J.C. was still alive, Detective B. took steps to acquire
an emergency wiretap for Cosco and J.C.’s stolen phones. On Thursday,
May 8, the information M.M. provided, in combination with the wiretap,
allowed police to contact AT&T, the service provider for Cosco’s phone.
AT&T was able to provide GPS targeting for the phone, which narrowed
down the phone’s location to two to three different houses on the 5600
south block of 11th Place, the same block as the house holding J.C. An
undercover officer posing as a landscaper performed “knock and talks” at
each of the three houses in an attempt to look around the inside of the
homes to gather information. The “house on 11th Place” had a window
near the front door spray painted black, alerting officers to specifically
surveil activity occurring around that house.

¶10            At 6:24 p.m., a police patrol car was instructed to conduct a
traffic stop on a tan Chevy Malibu leaving the targeted residence. The
driver of the vehicle was Delgado-Paredes. After consenting to a search of
his cell phone, officers located a specific number given to them by police
personnel operating the wiretap, confirming Delgado-Paredes was
involved in the kidnapping. Delgado-Paredes was arrested and taken into
police headquarters to be interviewed. Police conducted another knock and
talk at the “house on 11th Place.” Officers were granted access to the home,
whereupon they located Cosco’s stolen vehicle and J.C., still bound and
blindfolded in the closet upstairs.



                                       4
                     STATE v. DELGADO-PAREDES
                         Decision of the Court

¶11            Delgado-Paredes was present throughout trial. On the first
day of trial, Delgado-Paredes moved to change counsel due to an alleged
conflict of interest. The motion was denied because defense counsel had
performed competently at every point during the pre-trial phase. Before
the attorneys’ closing statements, the parties stipulated that Delgado-
Paredes was illegally in the United States during the time of the alleged
offenses. The twelve-member jury convicted Delgado-Paredes of Count 1,
conspiracy to commit kidnapping, Count 2, illegally conducting an
enterprise, Counts 4 and 5, kidnapping Cosco and J.C., Count 6, armed
robbery against J.C., Count 7, aggravated assault against J.C., Count 8, theft
of means of transportation, Count 9, misconduct involving weapons, and
Count 10, first degree felony murder.

¶12           The jury also found Count 2, Counts 4-7, and Count 10 to be
dangerous offenses because of the use of a gun in the commission of those
offenses. Moreover, the jury found two additional aggravating factors for
Count 10; the felony murder was committed with the expectation of receipt
of pecuniary value and in an especially cruel manner. Delgado-Paredes
was sentenced to aggravated, concurrent terms of five year’s imprisonment
for Counts 1 and 2, as well as a probation surcharge of $20 for Count 1.
Additionally, he was sentenced to an aggravated term of eighteen years
imprisonment for Count 4 to run consecutive to Counts 1 and 2, an
aggravated term of eighteen years imprisonment for Count 5 to run
consecutive to Count 4, an aggravated term of eighteen years imprisonment
for Count 6 to run concurrently with all counts, an aggravated term of ten
years imprisonment for Count 7 to run concurrently with all counts, an
aggravated term of five years imprisonment for Count 8 to run concurrently
with all counts, and an aggravated term of three years imprisonment for
Count 9 to run concurrently with all counts. As to Count 10, Delgado-
Paredes was sentenced to an aggravated term of life imprisonment with the
possibility of release after twenty-five years that would be served
consecutively to all counts. A term of community supervision was imposed
for all counts, and Delgado-Paredes was credited with 2115 days of
presentence incarceration for all counts except Count 10.

                               DISCUSSION

¶13          Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The
evidence presented supports the convictions and the sentences imposed fall
within the range permitted by law. As far as the record reveals, Delgado-
Paredes was represented by counsel at all stages of the proceedings, and



                                      5
                      STATE v. DELGADO-PAREDES
                          Decision of the Court

these proceedings were conducted in compliance with his constitutional
and statutory rights and the Arizona Rules of Criminal Procedure.

¶14            Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85 (1984),
counsel’s obligations in this appeal have ended. Counsel need do no more
than inform Delgado-Paredes of the disposition of the appeal and his future
options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Delgado-
Paredes has thirty days from the date of this decision in which to proceed,
if he desires, with a pro se motion for reconsideration or petition for review.

                              CONCLUSION

¶15           The convictions and sentences are affirmed.




                                   :RT




                                         6